Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed June 14, 2022.

3.	Claims 1, 5-13, and 15-18 have been amended, claim 20 has been canceled and new claims 21 has been added.

4.	Claims 1-19 and 21 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed June 14, 2022 have been fully considered but they are moot in view of the new grounds of rejection(s) set forth below.
	Although the examiner notes the differences between the newly amended claim limitation and the teachings of Muntes-Mulero et al. (US 2019/0286757), these differences are merely subjective information pertaining to variables in a graph (see Muntes-Mulero [0025], “the generator 105 also enriches the nodes and edges of the system graph 111 with attributes, performance metrics/measurements, event data, logs, etc., corresponding to the components and relationships represented by the nodes and edges”).  A node or an edge of a graph, according to Muntes-Mulero et al. (US 2019/0286757), “For example, a node may include an identifier for a component, and an edge may be labeled to represent different types of relationships, such as a hierarchical relationship or a cause-and-effect type relationship” (see Muntes-Mulero [0006], emphasis added) and “Nodes and edges may be labeled or enriched with data” (see Muntes-Mulero [0016], emphasis added).
	Although Muntes-Mulero teaches the nodes are components, this is not intended to be limiting.  Clearly, the nodes and edges can be labeled, assigned, grouped, classified, indexed, organized, and so on, to any data variable representation, because these differences are merely subjective and nothing in the claim ties these variable to any specific functionality for performing the methods of the invention claimed. Without explicitly reciting in the claims how those variables (first nodes, second nodes, first edges, second edges) are functionally applied, these variables are merely labeled information (i.e., data) within the same graph taught by Muntes-Mulero.  Any labeling of the first nodes, second nodes, first edges, second edges, can be applied because Muntes-Mulero still teaches computing a score based on the graph and identifying a root cause anomaly based on the score (see rejections below).
	Fligler et al. (US 2006/0229931) has been cited to teach the missing variables in an effort to advance prosecution.
	For the reasons above and the rejections set forth below, claims 1-19 have been rejected, claim 21 has been objected to, and claims 1-19 and 21 remain pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muntes-Mulero et al. (US 2019/0286757) in view of Fligler et al. (US 2006/0229931).

INDEPENDENT:
As per claim 1, Muntes-Mulero teaches a computer-implemented method, comprising: 
generating a connected graph including: 
first nodes and second nodes, each of the first nodes representing an infrastructure component (see Muntes-Mulero, [0016]: “The description below uses the term “system graph” to refer to a data structure that depicts connections or relationships between components. A system graph consists of nodes (vertices, points) and edges (arcs, lines) that connect them. A node represents a component”), 
first edges connecting at least a portion of the first nodes, the first edges representing dependencies between infrastructure components (see Muntes-Mulero, [0016]: “an edge between two nodes represents a relationship between the two corresponding components… a node may include an identifier for a component, and an edge may be labeled to represent different types of relationships, such as a hierarchical relationship or a cause-and-effect type relationship”), and 
second edges connecting second nodes to first nodes, the second edges defining an association between an infrastructure component (see Muntes-Mulero, [0016]: “an edge between two nodes represents a relationship between the two corresponding components… a node may include an identifier for a component, and an edge may be labeled to represent different types of relationships, such as a hierarchical relationship or a cause-and-effect type relationship”);
computing scores for the infrastructure components based upon the connected graph (see Muntes-Mulero, [0019]: “The analysis software extracts a sub-graph or pattern representing components currently experiencing an anomaly from an overall system graph. The analysis software calculates a similarity score based on the comparison of the extracted pattern to patterns in the pattern library”; [0020]: “The nodes which represent a same component type and have similar attributes will likely have a high similarity score and can be combined into a single node representing the entire class of the components”; and [0028]: “similarity calculator 108 generates a mapping between patterns that contains one-to-one mappings of nodes and edges in the compared patterns. In general, two patterns are similar if the patterns contain same types of components with similar relationships. A similarity score can also be affected by similarity of attributes, performance metrics, event logs, etc. For example, two components of different types may still be considered similar”); and 
identifying a root cause of an anomaly based, at least in part, on the scores computed for the infrastructure components (see Muntes-Mulero, Abstract, “Reducing the search space, exponentially reduces the number of iterations required for determining an optimal similarity score and improves the performance and scalability of the overall root cause analysis framework”; and [0019]: “To aid in the root cause analysis of current system errors or anomalies, a graph-based root cause analysis software determines whether a graph representing an anomalous region of a system, referred to as a pattern, is similar to a previously stored pattern(s) in a pattern library. The analysis software extracts a sub-graph or pattern representing components currently experiencing an anomaly from an overall system graph. The analysis software calculates a similarity score based on the comparison of the extracted pattern to patterns in the pattern library. The patterns in the pattern library represent previously encountered anomalies and include attributes, event data, expert/system administrator notes, etc., that can aid in diagnosing the current system anomaly”).
Muntes-Mulero does not explicitly teach each of the second nodes representing an alarm generated by an anomaly detection system.
Fligler teaches nodes representing an alarm generated by an anomaly detection system (see Fligler, [0052]: “The troubleshooter module 126 may traverse the graph by utilizing one or more operations, for example: supplying new root nodes from which to start an investigation (e.g., based on anomaly detection algorithm alerts from the proactor module 125)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Muntes-Mulero in view of Fligler so that each of the second nodes representing an alarm generated by an anomaly detection system.  One would be motivated to do so because Muntes-Mulero teaches in paragraph [0016]: “an edge between two nodes represents a relationship between the two corresponding components.  Nodes and edges may be labeled or enriched with data”, emphasis added).

As per claim 11, Muntes-Mulero teaches a computing system, comprising: 
one or more processors (see Muntes-Mulero, [0089]: “The program code may be provided to a processor of a general purpose computer, special purpose computer, or other programmable machine or apparatus”); and 
a computer-readable storage medium storing computer-executable instructions that are executable by the one or more processor to perform operations including (see Muntes-Mulero, [0096]: “The program code may execute entirely on a stand-alone machine, may execute in a distributed manner across multiple machines, and may execute on one machine while providing results and or accepting input on another machine”): 
generating a connected graph defining a topology of infrastructure components and alarms generated by a machine learning component, the connected graph generated to include first nodes and second nodes, each first node representing an infrastructure component (see Muntes-Mulero, Abstract: “The decision to combine nodes also considers a node's topological features such as relationships and connections to other nodes”; [0016]: “The description below uses the term “system graph” to refer to a data structure that depicts connections or relationships between components. A system graph consists of nodes (vertices, points) and edges (arcs, lines) that connect them. A node represents a component, and an edge between two nodes represents a relationship between the two corresponding components. Nodes and edges may be labeled or enriched with data.  For example… a cause-and-effect type relationship”; [0017]: “or that a component stopped responding or failed.  An event indication can reference or include information about the event and is communicated to by an agent or probe to a component/agent/process that processes event indications”; [0019]: “To aid in the root cause analysis of current system errors or anomalies”; [0040]-[0051]: “pattern analyzer” or “analyzer”; and [0053]: “If a most similar pattern is associated with a script, the analyzer may modify the script based on an anomalous component in the extracted pattern (e.g. add an identifier or IP address for the component to the script) and automatically execute the commands in the script. The analyzer can then monitor events to determine whether the anomaly was solved and display to a user which actions were taken”),  
computing scores for the infrastructure components based upon the connected graph (see Muntes-Mulero, [0019]: “The analysis software extracts a sub-graph or pattern representing components currently experiencing an anomaly from an overall system graph. The analysis software calculates a similarity score based on the comparison of the extracted pattern to patterns in the pattern library”; and [0028]: “similarity calculator 108 generates a mapping between patterns that contains one-to-one mappings of nodes and edges in the compared patterns. In general, two patterns are similar if the patterns contain same types of components with similar relationships. A similarity score can also be affected by similarity of attributes, performance metrics, event logs, etc. For example, two components of different types may still be considered similar”), and 
identifying a root cause of an anomaly based, at least in part, on the scores computed for the infrastructure components (see Muntes-Mulero, Abstract, “Reducing the search space, exponentially reduces the number of iterations required for determining an optimal similarity score and improves the performance and scalability of the overall root cause analysis framework”; and [0019]: “To aid in the root cause analysis of current system errors or anomalies, a graph-based root cause analysis software determines whether a graph representing an anomalous region of a system, referred to as a pattern, is similar to a previously stored pattern(s) in a pattern library. The analysis software extracts a sub-graph or pattern representing components currently experiencing an anomaly from an overall system graph. The analysis software calculates a similarity score based on the comparison of the extracted pattern to patterns in the pattern library. The patterns in the pattern library represent previously encountered anomalies and include attributes, event data, expert/system administrator notes, etc., that can aid in diagnosing the current system anomaly”).
Muntes-Mulero does not explicitly teach each of the second nodes representing an alarm.
Fligler teaches nodes representing an alarm (see Fligler, [0052]: “The troubleshooter module 126 may traverse the graph by utilizing one or more operations, for example: supplying new root nodes from which to start an investigation (e.g., based on anomaly detection algorithm alerts from the proactor module 125)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Muntes-Mulero in view of Fligler so that each of the second nodes representing an alarm.  One would be motivated to do so because Muntes-Mulero teaches in paragraph [0016]: “an edge between two nodes represents a relationship between the two corresponding components.  Nodes and edges may be labeled or enriched with data”, emphasis added).

As per claim 16, Muntes-Mulero teaches a computer-readable storage medium storing computer-executable instructions that are executable by a processor to cause the processor to perform operations including (see Muntes-Mulero, [0089]: “The program code may be provided to a processor of a general purpose computer, special purpose computer, or other programmable machine or apparatus”; and [0096]: “The program code may execute entirely on a stand-alone machine, may execute in a distributed manner across multiple machines, and may execute on one machine while providing results and or accepting input on another machine”): 
generating a connected graph defining a topology of infrastructure components and alarms generated by a machine learning component, the connected graph including infrastructure nodes, each of the infrastructure nodes representing an infrastructure component (see Muntes-Mulero, Abstract: “The decision to combine nodes also considers a node's topological features such as relationships and connections to other nodes”; [0016]: “The description below uses the term “system graph” to refer to a data structure that depicts connections or relationships between components. A system graph consists of nodes (vertices, points) and edges (arcs, lines) that connect them. A node represents a component, and an edge between two nodes represents a relationship between the two corresponding components. Nodes and edges may be labeled or enriched with data.  For example… a cause-and-effect type relationship”; [0017]: “or that a component stopped responding or failed.  An event indication can reference or include information about the event and is communicated to by an agent or probe to a component/agent/process that processes event indications”; [0019]: “To aid in the root cause analysis of current system errors or anomalies”; [0040]-[0051]: “pattern analyzer” or “analyzer”; and [0053]: “If a most similar pattern is associated with a script, the analyzer may modify the script based on an anomalous component in the extracted pattern (e.g. add an identifier or IP address for the component to the script) and automatically execute the commands in the script. The analyzer can then monitor events to determine whether the anomaly was solved and display to a user which actions were taken”); 
computing scores for the infrastructure components based upon the connected graph (see Muntes-Mulero, [0019]: “The analysis software extracts a sub-graph or pattern representing components currently experiencing an anomaly from an overall system graph. The analysis software calculates a similarity score based on the comparison of the extracted pattern to patterns in the pattern library”; and [0028]: “similarity calculator 108 generates a mapping between patterns that contains one-to-one mappings of nodes and edges in the compared patterns. In general, two patterns are similar if the patterns contain same types of components with similar relationships. A similarity score can also be affected by similarity of attributes, performance metrics, event logs, etc. For example, two components of different types may still be considered similar”); and 
identifying a root cause of an anomaly based, at least in part, on the scores computed for the infrastructure components (see Muntes-Mulero, Abstract, “Reducing the search space, exponentially reduces the number of iterations required for determining an optimal similarity score and improves the performance and scalability of the overall root cause analysis framework”; and [0019]: “To aid in the root cause analysis of current system errors or anomalies, a graph-based root cause analysis software determines whether a graph representing an anomalous region of a system, referred to as a pattern, is similar to a previously stored pattern(s) in a pattern library. The analysis software extracts a sub-graph or pattern representing components currently experiencing an anomaly from an overall system graph. The analysis software calculates a similarity score based on the comparison of the extracted pattern to patterns in the pattern library. The patterns in the pattern library represent previously encountered anomalies and include attributes, event data, expert/system administrator notes, etc., that can aid in diagnosing the current system anomaly”).
Muntes-Mulero does not explicitly teach each of the second nodes representing an alarm.
Fligler teaches nodes representing an alarm (see Fligler, [0052]: “The troubleshooter module 126 may traverse the graph by utilizing one or more operations, for example: supplying new root nodes from which to start an investigation (e.g., based on anomaly detection algorithm alerts from the proactor module 125)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Muntes-Mulero in view of Fligler so that each of the second nodes representing an alarm.  One would be motivated to do so because Muntes-Mulero teaches in paragraph [0016]: “an edge between two nodes represents a relationship between the two corresponding components.  Nodes and edges may be labeled or enriched with data”, emphasis added).

DEPENDENT:
As per claim 2, which depends on claim 1, Muntes-Mulero further teaches wherein the anomaly detection system includes a machine learning component (see Muntes-Mulero, [0028]: “the patterns in the pattern library 109 represent previous states of the components 101, the patterns in the pattern library 109 may be referred to as historical patterns”; [0039]: “The similarity score 303 may be updated in real time to reflect the effect of the modified weights on the similarity between the two patterns 301 and 302”; [0040]-[0052]: “pattern analyzer” or “analyzer”; and [0053]: “If a most similar pattern is associated with a script, the analyzer may modify the script based on an anomalous component in the extracted pattern (e.g. add an identifier or IP address for the component to the script) and automatically execute the commands in the script. The analyzer can then monitor events to determine whether the anomaly was solved and display to a user which actions were taken”).
As per claims 3, 13, and 18, which respectively depend on claims 2, 11, and 16, Muntes-Mulero further teaches wherein the machine learning component generates the alarms based on analysis of real-time data metrics (see Muntes-Mulero, [0034]: “As a result, the process described in FIG. 1 is repeated at various frequencies to continue monitoring and diagnosing anomalies experienced by the components 101”; [0039]: “The similarity score 303 may be updated in real time to reflect the effect of the modified weights on the similarity between the two patterns 301 and 302”; and [0052]: “If a most similar pattern is associated with a script, the analyzer may modify the script based on an anomalous component in the extracted pattern (e.g. add an identifier or IP address for the component to the script) and automatically execute the commands in the script. The analyzer can then monitor events to determine whether the anomaly was solved and display to a user which actions were taken”).
As per claims 4, 14, and 19, which respectively depend on claims 2, 11, and 16, Muntes-Mulero further teaches wherein the machine learning component is based on a clustering-based model, a forecasting-based model, or a smoothing-based model (see Muntes-Mulero, [0024]: “The system graph 111 is a data structure that models physical, functional, and event-based relationships between the components”; and [0026]: “Additionally, the extractor 107 can determine whether the node Y is part of a sub-system and select all components corresponding to the sub-system. For example, if the node Y is a database in a database cluster, the extractor 107 selects the node Y and all other nodes which represent databases in the cluster and other related components, such as the database management system”).
As per claim 5, which depends on claim 2, Muntes-Mulero further teaches wherein the machine learning component is configured to generate alarms using unsupervised machine learning (see Muntes-Mulero, [0053]: “If a most similar pattern is associated with a script, the analyzer may modify the script based on an anomalous component in the extracted pattern (e.g. add an identifier or IP address for the component to the script) and automatically execute the commands in the script. The analyzer can then monitor events to determine whether the anomaly was solved and display to a user which actions were taken”).
As per claim 6, which depends on claim 1, Muntes-Mulero further teaches wherein scores computed for the second edges are based, at least in part, on a frequency of a corresponding alarm and a frequency of the corresponding alarm among all alarms for the second nodes (see Muntes-Mulero, [0027]: “The extractor 107 may track the frequency with which seemingly independent anomalies occur. If two or more independent anomalies frequently occur within a same time window, the extractor 107 can determine that there is a relationship between the anomalies, even if the affected components are disconnected in the system graph 111. The extractor 107 may extract a pattern from the system graph 111 with two or more disconnected regions to represent the separate, but potentially related, anomalous regions. After extracting the pattern 112, the extractor 107 passes the pattern 112 to the similarity calculator 108”).
As per claim 7, which depends on claim 6, Muntes-Mulero further teaches wherein the scores for the infrastructure components are computed by generating a node score for each of the first nodes and propagating node scores between the first nodes (see Muntes-Mulero, [0020]: “The nodes which represent a same component type and have similar attributes will likely have a high similarity score and can be combined into a single node representing the entire class of the components”).
As per claims 8 and 15, which respectively depend on claims 1 and  12, Muntes-Mulero teaches further comprising presenting a user interface (UI), the UI including: first UI elements corresponding to the plurality of first nodes, second UI elements corresponding to the first edges, third UI elements corresponding to the second nodes, and fourth UI elements corresponding to the second edges (see Muntes-Mulero, FIG. 1, E; [0033]: “At stage E, the user interface 110 displays the pattern 112 and the similar patterns 113. The user interface 110 displays the similarity scores for the similar patterns 113 and displays component/relationship mappings between each of the similar patterns 113 and the pattern 112. The user interface 110 also displays possible root causes or diagnoses based on data associated with each of the similar patterns 113. The user interface 110 can allow a user to iterate through the mappings and similarity scores for each of the similar patterns 113 and provide feedback on the usefulness of the mappings and similarity scores”).
As per claim 9, which depends on claim 8, Muntes-Mulero further teaches wherein a visual attribute used to present the first UI elements in the UI is modified based, at least in part, upon a score for associated infrastructure components (see Muntes-Mulero, [0033]: “At stage E, the user interface 110 displays the pattern 112 and the similar patterns 113. The user interface 110 displays the similarity scores for the similar patterns 113 and displays component/relationship mappings between each of the similar patterns 113 and the pattern 112. The user interface 110 also displays possible root causes or diagnoses based on data associated with each of the similar patterns 113. The user interface 110 can allow a user to iterate through the mappings and similarity scores for each of the similar patterns 113 and provide feedback on the usefulness of the mappings and similarity scores”).
As per claim 10, which depends on 8, Muntes-Mulero further teaches wherein a visual attribute used to present the fourth UI elements in the UI is modified based, at least in part, on a severity of alarms generated by the anomaly detection system (see Muntes-Mulero, [0033]: “If the pattern 112 is to be added to the pattern library 109, the user interface 110 allows a user to prevent the addition of the pattern 112 or to modify components and relationships, add weights…”).
As per claims 12 and 17, which respectively depend on claim 11 and 16, Muntes-Mulero further teaches wherein the connected graph includes: first edges connecting at least a portion of the first nodes, the first edges representing dependencies between the infrastructure components; and second edges connecting second nodes to first nodes, the second edges defining an association between an infrastructure component and an alarm (see Muntes-Mulero, [0016]: “The description below uses the term “system graph” to refer to a data structure that depicts connections or relationships between components. A system graph consists of nodes (vertices, points) and edges (arcs, lines) that connect them. A node represents a component, and an edge between two nodes represents a relationship between the two corresponding components. Nodes and edges may be labeled or enriched with data.  For example… a cause-and-effect type relationship”; [0017]: “or that a component stopped responding or failed.  An event indication can reference or include information about the event and is communicated to by an agent or probe to a component/agent/process that processes event indications”; and [0019]: “To aid in the root cause analysis of current system errors or anomalies”).


Allowable Subject Matter
7.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “wherein an alarm node is connected to an infrastructure node by an edge in the connected graph, the infrastructure node is connected to the alarm node via the edge responsive to detection of an anomaly with the infrastructure component represented by the infrastructure node, and the alarm represented by the alarm node indicates the anomaly” as recited in dependent claim 21.


Conclusion
8.	For the reasons above, claims 1-19 have been rejected, claim 21 has been objected to, and claims 1-19 and 21 remain pending.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/
Primary Examiner, Art Unit 2443